 

2005 Non-Qualified Stock Option Award

 

 

Exhibit 10b

October 12, 2005

2005 Non-Qualified Stock Option Award for:

[Name of Employee]

 

 

This will confirm that on March 5, 2005, the Compensation Committee of the Board
of Directors granted you a non-qualified stock option to buy [number of shares]
of the Company’s common stock at $25.53 per share as outlined below:

 

Grant Type

Number of Shares

Date First Exercisable

Expiration Date

 

Non-Qualified

 

[no. of shares]

 

March 5, 2006

 

March 5, 2015

 

 

Enclosed are the following documents:

 

1.

The Plan Information Statement, which describes the terms and conditions of the
Plan, tax consequences of grants and awards under the Plan and other relevant
information.

 

2.

An Information Sheet about Computershare, the Company’s stock plan
administrator. This contains important information about how to exercise your
stock options. Review it carefully!

 

3.

Additional information about the terms and conditions of the Award.

This Award is to be governed by all of the terms and conditions contained in
this award letter and the Plan. In the event of a conflict between this award
letter and the Plan, the provisions of the Plan shall control for any and all
purposes.

Please review the attached documentation carefully. I would be happy to answer
any questions about the terms and conditions of your awards.

 

 

Very truly yours,

 

 

 

 



 

Secretary

 

 

 

JRG/kmt

Enclosures

 

G:\file10q305\exh10b.htm

 



2005 Non-Qualified Stock Option Award

 

 

 

Terms and Conditions of the Non-Qualified Stock Option Awards

 

Grant of Option

The Company grants to you, as of the Grant Date, the right to purchase (the
“Option”) any or all of the Option Shares at the Exercise Price, on the terms
and conditions set forth herein and in the 2004 Stock-Based Compensation Plan
(the “Plan”). The Option granted is a non-qualified stock option.

Vesting; Time of Exercise

One-fourth of the Option shall become exercisable on the first anniversary of
the Grant Date, and an additional one-fourth of the Option shall become
exercisable on each subsequent anniversary until the Option is fully exercisable
on the fourth anniversary of the Grant Date.

After becoming exercisable, the Option will remain exercisable until March 5,
2015 (the “Expiration Date”) when it will expire, including in the case of your
Retirement or termination due to Disability prior to the Expiration Date, except
as set forth below:

 

•

if you die, the Option will expire on the earlier of the Expiration Date or the
one-year anniversary of your date of death; or

 

•

if your employment with the Company terminates for any reason other than
Retirement, Disability, death or removal for Cause, the Option will expire on
the earlier of the Expiration Date or the 90-day anniversary of the date of such
termination; or

 

•

if you are terminated for Cause, the Option will expire on the earlier of the
Expiration Date or the commencement of business on the date of your termination
date.

Manner of Exercise

You may exercise this Option by following the exercise procedures established
from time to time by the Company. In addition, all option exercise transactions
by officers of the Company who are subject to Section 16 of the Securities and
Exchange Act of 1934 are subject to prior review by and written pre-approval of
the Company’s General Counsel.

Payment for Option Shares

The option price for the Option Shares shall be paid within three days of the
date of exercise in (i) cash, or (ii) with the consent of the Compensation
Committee (the “Committee”), in whole or in part, in shares of Common Stock held
by you for at least six months and valued at their Fair Market Value (as that
term is defined in the Plan) on the date of exercise.

Right to Offset

Notwithstanding any provision of this Award to the contrary, if at any time
within (i) the term of this Option or (ii) within 3 months following termination
of employment or (iii) within 3 months after you exercise any portion of this
Option, whichever is the latest, you directly or indirectly engage in conduct
deemed to be any activity in competition with any activity of the Company, or
inimical, contrary or harmful to, or not in the best interests of, the Company
or if you fail to comply with any of the terms and conditions of the Plan or
this Award, unless such failure is remedied within ten days after having been
notified of such failure, then any and all rights to exercise this Option shall
terminate and any

 

- 1 -

 



2005 Non-Qualified Stock Option Award

 

 

option gain realized by you from exercising all or any portion of this Option
shall be paid by you to the Company. By accepting this Option, you consent to a
deduction from any amounts the Company owes to you, including amounts owed as
wages or other compensation, fringe benefits, or vacation paid, to the extent of
the amount owed under this heading. Whether or not the Company elects to make
any set-off in whole or in part, if the Company does not recover by means of
set-off the full amount you owe, calculated as set forth above, you agree to pay
immediately the unpaid balance to the Company.

For purposes of this section, “conduct deemed to be harmful to, or not in the
best interests of, the Company” shall include without limitation:

 

•

conduct related to your employment for which either criminal or civil penalties
against you may be sought;

 

•

acquisition of a direct or indirect interest or an option to acquire such an
interest in any person or entity engaged in competition with, the Company’s
business (other than an interest of not more than 5 percent of the outstanding
stock of any publicly traded company);

 

•

accepting employment with or serving as a director, officer, employee or
consultant of, or furnishing information to, or otherwise facilitating the
efforts of, any person or entity engaged in competition with the Company’s
business;

 

•

soliciting, employing, interfering with, or attempting to entice away from the
Company any employee who has been employed by the Company in an executive or
supervisory capacity, within one year prior to such solicitation, employment,
interference or enticement;

 

•

violation of Company policies, including the Company’s insider-trading policy;
and

 

•

using for your own or others’ benefit, or disclosing to others, any confidential
or proprietary information of the Company in contravention of any Company policy
or agreement.

Withholding  

The Company has the right to require you to remit to the Company an amount
sufficient to satisfy any Federal, state or local withholding tax requirements
prior to the delivery of any certificate for such shares, or in the discretion
of the Committee, the Company may withhold from the shares to be delivered
shares sufficient to satisfy all or a portion of such tax withholding
requirements.

No Right to Continued Employment

Nothing in this Award gives you the right to continued employment with the
Company or interferes in any way with the right of the Company to terminate your
employment at any time.

Plan Document

 

This Award and the option granted hereunder is subject to the applicable terms
and conditions of the Plan, which are incorporated herein by reference, and in
the event of any contradiction, distinction or differences between this Award
and its summary and the terms of the Plan, the terms of the Plan will control.
All capitalized terms used herein, not otherwise defined herein, shall have the
meanings set forth in the Plan.

 

 

- 2 -

 

 

 